Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant argues that Tang does not disclose “defining a search space as a first bounded region around the estimated approximate position such that the estimated approximate position lies within the first bounded region, detecting an athlete in the defined search space by applying an image recognition algorithm only to the first bounded region, the first bounded region being defined within one or more images obtained using an optical-based positioning system, the first bounded region being different from a view region of any particular camera in the optical-based positioning system, and being based only on the estimated approximate position, and determining, using the image recognition algorithm applied only to the first bounded region in the one or more images, an updated position of the detected athlete and a second bounded region around the updated position of the athlete the first bounded region.” 
Examiner respectfully disagrees. As described in at least paragraph [0053] of Tang,  “the object recognition method start identify target object 34 at or near the position at dot 78 using image processing and machine vision technique.” The search space is defined near the position at dot 708 and therefore the search space, if not inherent, then implicitly, is defined as bounded region around the estimated approximate position. The system also follows and predicts the player on the field and thus would search for the player in another bounded region in relation to the first bounded region, [0052]-[0054], [0058], (Fig. 10).

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner found no support for newly added limitation of claim 1 relating to “determining, using the image recognition algorithm applied only to the search first bounded region in the image one or more images, an updated position of the detected athlete and a second bounded region around the updated position of the athlete and within the first bounded region, the second bounded region being determined from the first bounded region.”
Examiner found no support  of claim 12 for “predicting a future action of the athlete with respect to the object”. Paragraph  [0036] of the written specification is the only passage involving any prediction and the measurement unit is used to predict a next position of the target. Examiner found no support of predicting future action of the athlete. For purpose of compact prosecution, examiner will interpret such prediction is in relation to the player’s next position. 

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the updated position of the detected athlete is determined based on a second bounded region that is within the first bounded region, the second bounded region being determined from the first bounded region. Is the second bounded region smaller than the first bounded region since it is within the first bounded region?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al (US 2015/0247912 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Tang et al (US 2015/0247912 A1).
1. Tang discloses a method for calculating the position of an athlete, referred to as target, on a sports field (Abstract), comprising: 
estimating an approximate position of the target using a radio-based positioning system, the radio-based positioning system comprising tracking sensors (46: Fig. 1; 140, 148 or 152: Fig. 2) attached to several athletes on the sports field (i.e. the wireless communication device is attached to objects such as athletes), [0026], and antennas installed around the sports field (64: Fig. 1), [0004], [0026]-[0027], [0030]-[0031], [0051], 
defining a search space as a first bounded region around the estimated approximate position such that the estimated approximate position lies within the first bounded region (i.e. “the object recognition method start identify target object 34 at or near the position at dot 78 using image processing and machine vision technique.” The search space is defined near the position at dot 708 and therefore the search space, if not inherent, then implicitly, is defined as bounded region around the estimated approximate position), [0053], (Fig. 10), 
detecting an athlete in the defined search space by applying an image recognition algorithm only to the first bounded region corresponding to the defined search space, the first region being defined within one or more images obtained using an optical-based positioning system, the optical-based positioning system comprising cameras installed at least one of above and around the sports field, the first bounded region being different from a view region of any particular camera in the optical-based 
determining, using the image recognition algorithm applied only to the first bounded region in the one or more images, an updated position of the detected athlete and a second bounded region around the updated position of the athlete and within the first bounded region, the second bounded region being determined from the first bounded region (i.e. the system follows and predicts the player on the field and thus would search for the player in another bounded region in relation to the first bounded region), [0052]-[0054], [0058], (Fig. 10),  
attributing the updated position to the target instead of the estimated approximate position [0052]-[0054], [0058].  
2. Tang discloses the method according to claim 1, wherein the radio-based positioning system is based on time of arrival measurements [0033].  
3. Tang discloses the method according to claim 1, wherein the radio-based positioning system is based on time difference of arrival [0033].  
4. Tang discloses the method according to claim 1, wherein the radio-based positioning system is based on angle of arrival measurements [0033].  
5. Tang discloses the method according to claim 1, further comprising generating  additional information on the target using at least one of an inertial measurement unit attached to the target and  the optical-based positioning system [0055].  
6. Tang discloses the method according to claim 5, further comprising predicting a next position of the target or a future event using the additional information (i.e. the velocity of moving object is used to predict the movement of the object for the camera to follow accordingly), [0055].  

11. Tang discloses the method of claim 1, further comprising determining, using the image recognition algorithm applied to the search first bounded region, a position of an object used by the athlete to perform actions on the sports field (i.e. the camera view control system determine the position for an activity field based on received radio wave signals from wireless communication device associated to the object. The association of a wireless communication devices to an object mostly indicates that the devices is attached to the object, hold by the object or it is following the object closely such that the position of the device is regarded as the position of the object in the activity field), [0026], [0033].

12-13. Tang discloses a method for calculating a position of an athlete, referred to as target, on a sports field as similarly discussed above and predicting a future action (i.e. position) of the athlete with respect to the object [0026], [0033], [0054]-[0055].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 2015/0247912 A1) as applied above and further in view of Aman et al (US 2003/0095186 A1).
Tang discloses the method according to claim 5, but does not expressly disclose wherein the additional information comprises an acceleration of the detected athlete, an orientation of the detected athlete or a pose of the detected athlete. Aman discloses wherein additional information comprises the acceleration of the detected athlete, the orientation of the detected athlete or the pose of the detected athlete [0054], [0176]. It would have been obvious to a person of ordinary skilled in the art to modify Tang with Aman and would have been motivated to do so to minimize the search time required to locate the object in subsequent video frames and/or switches cameras from one to another to best maximize overall tracking performance.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Seng H Lim/Primary Examiner, Art Unit 3715